DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 15-17 and 23-26are rejected under 35 U.S.C 103(a) as being unpatentable over US Patent No.: 7,395,620 (“McNeely et al.”) in view of US Patent No.: 5,570,642 (“Lehrman”) and US Patent No: US 2255173 (“Laursen”)

Regarding Claims 1 and 12, McNeely et al. discloses (see Figs. 1-2) a storage apparatus for linen material to be mounted to a wall and supported by a floor, said apparatus comprising
a pair of uprights (20) having a first upright end and a second upright end; 
a pair of arms (each side of 15) having a first arm end and a second arm end ( each side of 15), said pair of arms hingedly affixed to said pair of uprights (20) proximate said second upright end and said first arm end of said pair of arms, wherein said pair of arms (each side of 15) is configured to support the linen material when in an unfolded position (via 66); and
	a post (64) having a first post end (66) hingedly affixed between said second arm end of said pair of arms (each side of 15) and a second post end (68) configured to contact the floor when in said unfolded position.
McNeely et al does not demonstrate a back plate affixed to the wall with a latch receiver, and the 
Lehrman discloses a similar invention secured to wall via a back plate (122) the having the uprights affixed to a back plate and the back plate has a latch receiver (114) the back plate affixed to the wall said back plate having a latch receiver (114) positioned proximate a top edge. 
It would have been obvious to one having skill in the art before the effective filing date of the invention that the storage device taught by McNeely et al could be configured with a back plate and a latch receiver, similar to the storage apparatus taught by Lehman, to provide a means for securing the storage device to the wall in a raised position. As modified, said pair of uprights affixed to said back plate in spaced apart and proximate a side edge of said back plate.

	Regarding Claims 4 and 15, the combination discloses (McNeely et al.) wherein said pair of arms is hingedly affixed to said pair of uprights (20) by a pair of hinges.
	Regarding Claims 5 and 16, the combination discloses (McNeely et al.) wherein aid first post end (66) hingedly affixed between said second arm end of said pair of arms by a rod (30) therebetween.
	Regarding Claims 6 and 17, the combination discloses (Lehrman) a latch mechanism (114, 118) having a header (114) affixed to said first upright end of said pair of uprights (see Fig. 12).
	Regarding Claims 23-26, McNeely et al. disclose a storage member capable of   storing linen material, comprising:  a storage apparatus capable of supporting for linen material while mounted to a wall and supported by a floor, said apparatus comprising
a pair of uprights (20) having a first upright end and a second upright end; a pair of arms (each side of 15) having a first arm end and a second arm end ( each side of 15), said pair of arms hingedly affixed to said pair of uprights (20) proximate said second upright end and said first arm end of said pair of arms, wherein said pair of arms () is configured to support the linen material when in an unfolded position (via 66); and
	a post (64) having a first post end (66) hingedly affixed between said second arm end of said pair of arms  (each side of 15) and a second post end (68) configured to contact the floor when in said unfolded position; CLAIM 24-removing the linen material from said pair of arms (along 15) supported by said post; CLAIM 25- folding said pair of arms (along 15) and said post into an up position; CLAIM 26- latching said latch to hold said pair of arms(along 15) and said post in a decorative up position (as seen latched in Fig .6).
McNeely et al does not demonstrate a back plate affixed to the wall with a latch receiver. Lehrman discloses a similar invention secured to wall via a back plate (122) the having the uprights affixed to a back plate and the back plate has a latch receiver (114) the back plate affixed to the wall said back plate having a latch receiver (114) positioned proximate a top edge. 
It would have been obvious to one having skill in the art before the effective filing date of the invention that the storage device taught by McNeely et al could be configured with a back plate and a latch receiver, similar to the storage apparatus taught by Lehman, to provide a means for securing the storage device to the wall in a raised position. Lehrman discloses a header having latch receiver attached to the header but does not disclose a latch pin affixed to said first post end of said post.
Lauren discloses a similar invention having  latch mechanism a latch mechanism wherein said latch mechanism (33) is configured having a latch receiver (best seen in Fig.4) and a latch pin (32) affixed to said first post end of said post.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the storage device taught the combination could be configured with a latch receiver on the header, and aa latch pin is affixed to the post to engage the receiver, similar to support taught by Laursen, so that the storage apparatus is easy to fold upright and secure when the support is not in use.

	It would have been obvious to one having skill in the art before the effective filing date of the invention that the storage device taught by the combination could be used for supporting lining same way it is used to support other items of clothing according to the method steps set forth above i.e., since the combination discloses the invention of such method steps would occur during the ordinary course using the rack, see MPEP 2112.02. As modified, mounting said storage apparatus to said wall; unlatching said latch, unfolding said pair of arms and said post into a down position; and
positioning the linen material on said pair of arms supported by said post.

Claims 2-3 and 13-14 are rejected under 35 U.S.C 103(a) as being unpatentable over McNeely et al., Lehrman and Laursen as applied to claim 1 above, and further US Patent No.: US 8607995 B1 (“Mladinich”).
	The combination discloses the claimed invention but does not demonstrate the tie down (130) and eye hook (140) capable of securing articles to the storage apparatus.
	Mladinich demonstrates Claims 2 and 13 (see Fig. 7) a tie down (300) tethered via a hook capable of securing articles one a shelf; Claims 3 and 14, wherein said tie down is configured having an eyehook (140) positioned proximate between said second upright end of one of said pair of uprights to affix a first cord end and a cord clasp (via the front of the shelf) positioned proximate said second arm end of one of said pair of arms to affix a second cord end.
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the shelf could be adapted with cord, hook and clasp for securing articles to the storage apparatus, as demonstrated by Mladinich. As modified, a tie down tethered between a bottom edge of said back plate and said second arm end of one of said pair of arms to secure the linen material on said pair of arms; and the tie down is configured having an eyehook positioned proximate said bottom edge of said back plate to affix a first cord end and a cord clasp positioned proximate said second arm end of one of said pair of arms to affix a second cord end.

Claims 8-9 and 19-20 are rejected under 35 U.S.C 103(a) as being unpatentable over McNeely et al. Lehrman and Laursen as applied to claim 1 and 12 above, and further US Patent No. US 1765343 (“SERN”)
Regarding Claims 8, 9, 19 and 20, the combination discloses the claimed invention except wherein said pair of arms and said post having a decorative surface. SERN demonstrates a similar invention having a post (30) and arm (32) configured with a decorative on the exterior (see Fig. 3). It would have been obvious to one having skill in the art before the effective filing date of the invention that the storage apparatus could be configured with a decorative surface to make the apparatus more aesthetically appealing.

Claims 10 and 21 are rejected under 35 U.S.C 103(a) as being unpatentable over McNeely et al., Lehrman and Laursen as applied to claim 1 and 12 above, and further US Patent No. US 3641947 (“Finney”).
Regarding Claims 10 and 21, the combination discloses the claimed invention except magnets and metal plate to hold the apparats in place. Finney discloses a similar with invention with a magnet (32, 22) is positioned on a second back plate end of said back plate and a metal plate (magnets (31, 30) affixed to a backside of said second post end of said post.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the storage apparatus could be configured with magnets similar to the apparatus taught by Finney, to securely holding the storage apparatus in place in the closed position.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5,8-16 and 19-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637